BLUE, Judge.
Brutus Ned, III, appeals the revocation of his community control in three circuit court cases. The State presented sufficient evidence to support the revocations of community control and, therefore, we affirm. Howev*1366er, we remand the ease to the trial court to enter a written order specifying the community control conditions that Ned violated. See Coley v. State, 479 So.2d 277 (Fla. 2d DCA 1985).
Although we affirm the revocations, we reverse the sentences imposed and remand for resentencing. When Ned disputed the prior convictions on his sentencing guidelines scoresheet, the court failed to require the State to produce corroborating evidence. The State concedes this was error. See Johnson v. State, 583 So.2d 386 (Fla. 1st DCA 1991). On remand, the State shall be given an opportunity to corroborate the challenged convictions.
Revocations of community control affirmed, remanded for entry of written order, sentences reversed and remanded for resen-tencing.
SCHOONOVER, A.C.J., and FULMER, J., concur.